DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 07/27/2021 is acknowledged.
Claims 1-3 are pending in this application. 	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the rotor slots” recited in claims 1-2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
	- Claim 1 recites the limitation "the radial” in  line 1; "the rotor slots” in  line 2; "the working surfaces” in  line 2 and "the sealing cylinders” in  line 3.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 2 recites the limitation "the radial” in  line 1; "the rotor slots” in  line 2; "the working surfaces” in  line 2; "the sealing cylinders” in  line 3 and "the sealing cylinder expander” in  line 4. There is insufficient antecedent basis for this limitation in the claim.
	The applicants’ cooperation is required to amend claims 1-2 for conforming with current U.S. practice.
Claim 3 is rejected  by virtue of their dependence on claim 2.

Claim Objections
5.	Claims 1-3 are objected to because of the following informalities:  
	- claim 1: page 7, line 1, “The rotary piston compressor sealing system comprising” should be changed to -- A rotary piston compressor sealing system comprising--;  line 1, “the radial and butt sealing bars” should be changed to -- radial sealing bars and butt sealing bars--; line 3, “wherein the radial and butt sealing bars” should be changed to -- wherein the radial sealing bars and butt sealing bars – for clarity and consistency the terminology in the claim language.
	- claim 2: page 7, line 1, “The rotary piston compressor sealing system comprising” should be changed to -- A rotary piston compressor sealing system comprising--;  line 1, “the radial and butt sealing bars” should be changed to -- radial sealing bars and butt sealing bars--; line 3, “wherein the radial and butt sealing bars” should be changed to -- wherein the radial sealing bars and butt sealing bars -- for clarity and consistency the terminology in the claim language.
	- claim 3: page 7, line 1, “The sealing system” should be changed to -- The rotary piston compressor sealing system--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wrede (Recent Status of Trochoidal Type Compressors for Heat Pumps in Germany - 1986 - International Compressor Engineering Conference, Paper 530.  https://docs.lib.purdue.edu/icec/530) in view of Sleptsova et al. (Sleptsova) (Publication Number RU2484107) and JP’575 (Publication Number JP58177575U).
	Regarding claim 1, as shown in Fig. 1, Wrede discloses a rotary piston compressor sealing system comprising the radial sealing bars ((A) – see the annotated Fig. 1 below) and butt sealing bars ((B) – see the annotated Fig. 1 below) configured in the rotor slots (not numbered; however, clearly seen in Figs. 1-2), tightened towards the working surfaces by expanders ((C), (D) – see the annotated Fig. 1 below) and interacting with the sealing cylinders ((E) – see the annotated Fig. 1 below). However, Wrede fails to disclose wherein the radial sealing bars and butt sealing bars made from antifriction composite material and each of the sealing cylinders being conjointly with one of the ends of one butt sealing bar.



    PNG
    media_image1.png
    310
    467
    media_image1.png
    Greyscale


	Sleptsova teaches wherein the radial sealing bars and butt sealing bars made from antifriction composite material (read by the examiner the antifriction composite material is “PTFE” - see abstract- page 1, para. [0003]-[0004]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the radial sealing bars and butt sealing bars made from antifriction composite material, as taught by Sleptsova in the Wrede apparatus, since the use thereof would have increased longevity and operating capacity of friction assemblies due to high wear-resistance and low coefficient of friction.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the radial sealing bars and butt sealing bars made from antifriction composite material. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.  In other words, the radial sealing bars and butt sealing bars made from antifriction composite material would have been an "obvious to try" approach because the use of such knows materials is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  
As shown in Figs. 1-5, JP ‘575 teaches each of the sealing cylinders 5 being conjointly with one of the ends of one butt sealing bar 4 (see Figs. 4-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the each of the sealing cylinders being conjointly with one of the ends of one butt sealing bar, as taught by JP ‘575  in the Wrede apparatus, since the use thereof would have improved the  performance and the efficiency of the rotary piston compressor without requiring complicated assembly and maintenance process or reduce the cost of the manufacturing.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wrede (Recent Status of Trochoidal Type Compressors for Heat Pumps in Germany - 1986 - International Compressor Engineering Conference, Paper 530.  https://docs.lib.purdue.edu/icec/530) in view of Sleptsova et al. (Sleptsova) (Publication Number RU2484107) and legal precedent.
	Regarding claim 2, as shown in Fig. 1, Wrede discloses a rotary piston compressor sealing system comprising the radial sealing bars ((A) – see the annotated Fig. 1 above) and butt sealing bars ((B) – see the annotated Fig. 1 above) configured in the rotor slots (not numbered; however, clearly seen in Figs. 1-2), tightened towards the working surfaces by expanders ((C), (D) – see the annotated Fig. 1 below) and interacting with the sealing cylinders ((E) – see the annotated Fig. 1 above). However, Wrede fails to disclose wherein the radial sealing bars (A) and butt sealing bars (B) made from antifriction composite material and each of the sealing cylinder expander being conjointly with one of the ends of one butt sealing bar expander (D) and also conjointly with one of the ends of one radial sealing bar expander (C). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized each of the sealing cylinder expander being conjointly with one of the ends of one butt sealing bar expander and also conjointly with one of the ends of one radial sealing bar expander, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP §2144.04).

Allowable Subject Matter
8.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
9.	The IDS (PTO-1449) filed on July 27, 2021 has been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Paschke et al. (U.S. Patent Number 3,179,331A), Klomp (U.S. Patent Number 3,794,450A), Louzecky (U.S. Patent Number 3,887,311), Berkowitz (U.S. Patent Number 4,012,180A) and Olenich (Publication Number WO2012/023916A1), each further discloses a state of the art.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746